DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 16-24, in the reply filed on 30 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 July 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 22 October 2019 has been entered in full.  Claims 1-15 are canceled.  Claims 25-35 are withdrawn from further consideration as discussed above.  Claims 16-24 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within 
A pharmaceutical composition comprising a peptide comprising the sequence of SEQ ID NO: 51 and a pharmaceutically acceptable carrier (claim 19), such as water (Specification, paragraph bridging pp. 12-13), is directed to a statutory category, e.g., a composition of matter. However, there is no indication that mixing these components changes the structure, function, or other properties of the peptide or the carrier. Furthermore, the composition does not differ markedly from netrin-1a as it occurs naturally, such as in the aqueous environment of an organism, cell or bodily fluid. Because the composition does not markedly alter the characteristics of either SEQ ID 
Thus, the claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:
Claims 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A comparison of instant SEQ ID NO: 51 (a fragment of zebrafish netrin-1a) to the corresponding fragment of human netrin-1 (see UniProtKB-O95631; https://www.uniprot.org/uniprot/O95631; accessed 16 September 2021) shows that the fragments are identical at 56 out of 58 positions, or ~96.5% identical.  An alignment follows:
SIN:51	KACDCHPVGAAGKTCNQTTGQCPCKDGVTGITCNRCANGYQQSRSPIAPCIKIPIAPP
	||||||||||||||||||||||||||||||||||||| |||||||||||||||| |||		
hNet1	KACDCHPVGAAGKTCNQTTGQCPCKDGVTGITCNRCAKGYQQSRSPIAPCIKIPVAPP 
To describe a genus of functional variants, a specification must provide guidance regarding which variants within the genus have the recited function. The effects of mutations on protein function are largely additive. See, for example, Guo (Proc Natl Acad Sci USA. 2004 Jun 22;101(25):9205-10. Epub 2004 Jun 14), page 9207, left column, full paragraph 2. Accordingly, a genus of functional variants that are over 95% identical is not representative of a genus of functional variants 50% or 70% identical. There is a lack of structure-function correlation because 95% identity is not representative of 50% or 70% identity. In the absence of a structure- function correlation the specification does little more than define the genus by function. Definition by function does not satisfy the written description requirement because it is only an indication of what the genus does rather than what it is. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. The specification does not describe the recited genus 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites "a peptide corresponding to SEQ ID NO: 45 or SEQ ID NO: 48 from another species." The nature and extent of the correspondence are not clearly set forth. The metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauderdale et al. (1997, Mol. Cell. Neurosci. 9:293-313).
Lauderdale et al. disclose zebrafish netrin-1a comprising the amino acid sequences of SEQ ID NOs: 51, 45, and 48.  See Figure 1.  Such would have had the activity of being able to bind draxin as an inherent property, since the structures of the peptide of Lauderdale et al. is identical to the structure of instant SEQ ID NO: 51.  A compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).

Claim(s) 16-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keino-Masu et al. (1996, Cell 87:175-185) with evidence provided by .
Keino-Masu et al. teach chick netrin-1 as well as a composition comprising chick netrin-1 and a pharmaceutically acceptable carrier.  See paragraph bridging pp. 183-184.  The sequence of chick netrin-1 is at least 70% identical to instant SEQ ID NO: 51, and at least 50% identical to instant SEQ ID NO: 48.  As evidence thereof, see UniProtKB-Q90922 (https://www.uniprot.org/uniprot/Q90922; accessed 16 September 2021) and the alignments shown below.  Such would have had the activity of being able to bind draxin as an inherent property absent evidence to the contrary, given the nearly identical structures of instant SEQ ID NO: 51 and the corresponding fragment of chick netrin1 (the sequences are ~93% identical), and the language in the claims indicating that a peptide having only about 70% sequence identity with SEQ ID NO: 51 may have draxin-binding activity.  A compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).
An alignment of instant SEQ ID NO: 51 and the corresponding fragment of chick netrin-1 follows:

SIN:51	KACDCHPVGAAGKTCNQTTGQCPCKDGVTGITCNRCANGYQQSRSPIAPCIKIPIAPP
	| |||||||||| |||||||||||||||||||||||| |||||||||||||||| |||		
chNet1	KECDCHPVGAAGQTCNQTTGQCPCKDGVTGITCNRCAKGYQQSRSPIAPCIKIPAAPP	

As the alignment shows, chick netrin is identical at 54/58 residues of instant SEQ ID NO: 51.  54/58 = 93.1% identity.  
An alignment of instant SEQ ID NO: 48 and the corresponding fragment of chick netrin-1 follows:
SIN:48	VACNCNLHARRCRFNMELYKLSGRKSGGVCLNCRHNTAGRHCHYCKEGYYRDMSKPISHRKAC	
	|||||||||||||||||||||||||||||||||||||||||||||||| ||| ||||||||||


SIN:48	KACDCHPVGAAGKTCNQTTGQCPCKDGVTGITCNRCANGYQQSRSPIAPCIKIPIAPP
	| |||||||||| |||||||||||||||||||||||| |||||||||||||||| |||		
chNet1	KECDCHPVGAAGQTCNQTTGQCPCKDGVTGITCNRCAKGYQQSRSPIAPCIKIPAAPP	
As the alignment shows, chick netrin is identical at 115/121 residues of instant SEQ ID NO: 48.  115/121 = 95% identity.  
The above shows that the disclosure of Keino-Masu et al. anticipates claims 16, 17, and 19.
Regarding claims 18 and 21-24, Keino-Masu et al. teach a peptide comprising chick netrin-1 fragment (comprising regions VI and V) fused to human IgG Fc.  See p. 183, “Purification of Recombinant netrin-1.”  To see the locations of netrin regions VI and V in the netrin family of peptides, see Lauderdale et al., Figure 1.  All but the 6 C-terminal residues of SEQ ID NO: 51 and the corresponding fragment of chick netrin-1 correspond to the VI and V regions.  This fragment would have at least 70% sequence identity with instant SEQ ID NO: 51 and at least 50% sequence identity with instant SEQ ID NO: 48.  See alignments above.  Keino-Masu et al. teach that their chick netrin(VI.V)-Fc construct was useful as a research tool in binding experiments.  See Figure 4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keino-Masu et al. (1996, Cell 87:175-185) with evidence provided by UniProtKB-.
As discussed above, Keino-Masu et al. teach chick netrin-1, a composition comprising chick netrin-1 and a pharmaceutically acceptable carrier, and a chick netrin-1 fragment fused to human IgG Fc.  
Keino-Masu et al. do not teach a netrin peptide comprising non-naturally occurring amino acids.  However, the prior art indicates that incorporating such into a peptide of interest may help enhance their usefulness as a research tool.  For example, Krueger et al. review publications disclosing the incorporation of non-naturally occurring, fluorescent amino acids into peptides, wherein the fluorescent amino acids serve as a label in binding studies.  See abstract.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chick netrin and netrin-Fc peptides of Keino-Masu et al. by incorporating a non-naturally occurring, fluorescent amino acid such as those discussed by Krueger et al.  There would have been a reasonable expectation of success in view of Krueger et al.’s disclosure that the incorporation of such amino acids is unlikely to adversely affect the function of the peptide.  See paragraph bridging pp. 789-790.  The motivation to do so could have been found in the disclosure of Keino-Masu et al. that their chick netrin-Fc peptide was useful as a research tool to investigate peptide binding events (Figure 4) and the teaching of Krueger et al that the use of fluorescent amino acids assists researchers in detection of such binding events.  See p. 798, Summary.
Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
17 September 2021